Citation Nr: 1741030	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-32 453		DATE

		

THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REMAND

The Veteran had honorable active duty service with the United States Army from July 1974 to July 1977 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in April 2014 and October 2016.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

1.  Entitlement to service connection for bilateral hip and bilateral knee disabilities.  

In October 2016, the Board remanded the issues of entitlement to service connection for bilateral knee and hip disabilities for a VA examination and nexus opinion.  The examiner was asked to provide an opinion as to whether the Veteran's knee and hip disabilities had their onset during active service or within one year of service discharge, or are otherwise etiologically related to active service. 

The Veteran was afforded an examination in December 2016.  The examiner determined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner did not provide an opinion regarding whether the onset occurred within one year of separation from service.  Additionally, when explaining his negative nexus opinion, the examiner provided the following rationale: "After reviewing the medical record, there is no medical evidence of knee and hips issues while in service.  Although there is no medical evidence that veteran injured his hips or his knees while in service, he states that his knees and hips caused him to have pain in 1991 from heavy lifting, working on track vehicles.  He repeated working on lifting heavy objects that caused him to have wear and tear on his hips and knees. He did not report the pain to anyone and he kept on working.  These [sic] pain continue to this day."

The Board notes that the examiner's rationale does not support his conclusion, but rather appears to contradict the conclusion by stating that the Veteran has had pain since service.  The Board finds that an addendum opinion is necessary to clarify the examiner's opinion before a decision on the merits may be made.  

2.  Entitlement to TDIU.

The Veteran's claims of service connection affect the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the December 2016 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner, preferably an orthopedic examiner if reasonably available, for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's service treatment records, his lay statements and history, and the July 2010 and December 2016 VA examinations and opinions.  The examiner should then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed bilateral knee or hip disabilities began in service, were caused by service, or are otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.  

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed bilateral knee or hip disabilities manifested within one year of separation from service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.  

c.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed bilateral knee or hip disabilities were caused or aggravated by the Veteran's low back degenerative arthritis.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.

If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




